Exhibit 16.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS August 11, 2009 U. S. Securities and Exchange Commission 450 Fifth Street NW Washington DC 20549 Re: Datone, Inc. Dear Sirs: We were previously the principal auditors for Datone, Inc. and we reported on the financial statements of Datone, Inc. for the period from inception, August 9, 2006 to June 30, 2009. We have read Datone, Inc.'s statements under Item 4 of its Form 8-K/A, dated August 11, 2009, and we agree with such statements. For the most recent fiscal period through to August 11, 2009, there have been no disagreements between Datone, Inc. and Moore & Associates, Chtd. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to the satisfaction of Moore & Associates, Chtd. would have caused it to make a reference to the subject matter of the disagreement in connection with its reports. Yours truly, /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada 6490 West Desert Inn Road, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501
